
	

115 S2205 IS: Tribal Connect Act of 2017
U.S. Senate
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2205
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2017
			Mr. Heinrich (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To improve access by Indian tribes to support from the Schools and Libraries Universal Service
			 Support program (E-rate) of the Federal Communications Commission, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Tribal Connect Act of 2017.
 2.Eligibility of tribal libraries and qualifying anchor institutions for E-rate supportSection 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended— (1)in subsection (h)(4), by inserting , except as provided in subsection (m), before is a library or library consortium; and
 (2)by adding at the end the following:  (m)Eligibility of tribal libraries and qualifying anchor institutions for E-Rate support (1)DefinitionsIn this subsection—
 (A)the term broadband Internet access service has the meaning given the term in section 8.2 of title 47, Code of Federal Regulations, or any successor regulation;
 (B)the term E-rate program means the universal service program for schools and libraries authorized under subsection (h)(1)(B), the rules of which are set forth under subpart F of part 54 of title 47, Code of Federal Regulations (or any successor regulation), as authorized under subsection (h)(2)(A);
 (C)the term E-rate support means universal service discounts on eligible services in accordance with subpart F of part 54 of title 47, Code of Federal Regulations (or any successor regulation), as authorized under subsection (h)(2)(A);
 (D)the term Indian tribe has the meaning given the term in section 20.1 of title 25, Code of Federal Regulations, or any successor regulation; and
 (E)the term qualifying anchor institution means a facility owned by an Indian tribe, including a tribal government building, chapter house, longhouse, community center, senior center, or other similar public building.
							(2)Eligibility of tribal libraries for E-rate support
							(A)Designation of tribal libraries as libraries eligible for E-rate support
 (i)In generalAn Indian tribe that is eligible for support under section 261 of the Library Services and Technology Act (20 U.S.C. 9161) may designate a tribal library or tribal library consortium as a library or consortium that is eligible for E-rate support, without regard to whether the library or library consortium is eligible for assistance from a State Library Administrative Agency under the Library Services and Technology Act (20 U.S.C. 9121 et seq.), if the library or library consortium is eligible for support from an Indian tribe under such section 261.
 (ii)Rule of constructionNothing in clause (i) shall be construed to exempt a tribal library from any requirement under the E-rate program not described in that clause, including the other requirements relating to eligible recipients under section 54.501 of title 47, Code of Federal Regulations (or any successor regulation).
								(B)Tribal Anchor Institution Demonstration Program
 (i)In generalThe Commission, in consultation with the Institute of Museum and Library Services and any other agency with relevant responsibilities, shall establish a pilot program to be known as the Tribal Anchor Institution Program, under which the Commission shall provide E-rate support to Indian tribes for qualifying anchor institutions designated by the Indian tribes.
								(ii)Eligibility
 (I)In generalTo be eligible to obtain E-rate support under this subparagraph, a tribal government shall not have an existing tribal library eligible for the Schools and Libraries Universal Service Support program within the tribal community.
 (II)RequirementsE-rate support obtained under this subparagraph shall only be available for an Indian tribe if— (aa)the proposed qualifying anchor institution is exclusively owned by the Indian tribe; and
 (bb)the proposed qualifying anchor institution intends to deliver publicly available Internet access to students, teachers, librarians, and members of the community for educational purposes.
 (III)Rule of constructionNothing in this clause shall be construed to provide the Commission with the authority to modify the eligibility requirements described in this clause.
 (iii)Use of contributionsOf the amount collected for the Universal Service Fund under subsection (d), $20,000,000 shall be made available for each of the first 5 fiscal years beginning after the date of enactment of the Tribal Connect Act of 2017  to the Commission to carry out this paragraph.
								(3)Training and technical assistance for tribal schools and libraries
 (A)Annual reportsThe Commission shall direct the Administrator of the Schools and Libraries Universal Service Support program to submit an annual report to the Commission regarding the actions of the Schools and Libraries Universal Service Support program to ensure that tribal schools and libraries can participate fully and effectively in the E-rate program, including—
 (i)outreach efforts targeted to tribal schools and libraries to promote awareness of the E-rate program;
 (ii)specific E-rate training programs for tribal schools and libraries; and (iii)other technical assistance initiatives regarding the program’s application process that are available to tribal schools and libraries.
 (B)Review of annual reportsThe Commission shall review each annual report required under subparagraph (A) to determine whether additional steps are necessary to ensure that tribal schools and libraries can participate fully and effectively in the E-rate program.
 (4)Coordination and performance measurementThe Commission shall— (A)improve the reliability of the data of the Commission relating to institutions that receive E-rate support by defining the term tribal on the application for E-rate support; and
 (B)(i)develop performance goals and measures to track progress on achieving the strategic objective of the Commission of ensuring that all tribal libraries have affordable access to broadband Internet access service technologies for educational purposes for students, teachers, librarians, and members of the community; and
 (ii)not later than 1 year after the date of enactment of this subsection, submit to Congress and make public a report on the goals and measures developed under clause (i).
								.
			
